              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WARREN HILL, LLC                   :        CIVIL ACTION
                                   :
            v.                     :
                                   :
NEPTUNE INVESTORS, LLC, et al.     :        NO. 20-452


                                  ORDER


         AND NOW, this   24th     day of May, 2021, for the

reasons set forth in the foregoing memorandum, it is hereby

ORDERED that the motion of plaintiff for partial summary

judgment (Doc. #109) is DENIED.



                                       BY THE COURT:

                                       /s/ Harvey Bartle III
                                       _____________________________
                                                                   J.
